NOT RECOMMENDED FOR PUBLICATION
                               File Name: 22a0082n.06

                                         No. 21-1001

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT                                 FILED
                                                                              Feb 24, 2022
                                                       )                  DEBORAH S. HUNT, Clerk
 MICHAEL DARBY,
                                                       )
                                                       )
        Petitioner-Appellant,
                                                       )    ON APPEAL FROM THE
                                                       )    UNITED STATES DISTRICT
 v.
                                                       )    COURT FOR THE EASTERN
 MIKE BROWN, Warden,                                   )    DISTRICT OF MICHIGAN
                                                       )
                                                       )
        Respondent-Appellee.
                                                       )

Before: BOGGS, WHITE, and READLER, Circuit Judges.

       HELENE N. WHITE, Circuit Judge. Petitioner Michael Darby (Darby), a Michigan

prisoner, appeals the denial of his petition for a writ of habeas corpus brought under 28 U.S.C.

§ 2254(d) of the Antiterrorism and Effective Death Penalty Act (“AEDPA”). Darby argues that

the state court unreasonably applied federal law in denying his ineffective-assistance-of-trial-

counsel claim. We disagree and AFFIRM.

                                               I.

       On July 15, 2013, a jury convicted Darby of armed robbery, in violation of M.C.L.

§ 750.529, assault with intent to do great bodily harm less than murder, in violation of M.C.L.

§ 750.84(1)(a), possessing a firearm while committing a felony (felony firearm), in violation of

M.C.L. § 750.227b(1), and two counts of felonious assault, in violation of M.C.L. § 750.82(1).

Darby is currently serving a combined total indeterminate sentence of 249 months to 42 years of

imprisonment.
No. 21-1001, Darby v. Brown


           Darby’s convictions arose from the armed robbery and shooting of eighty-year-old Stanley

Sowa (Sowa) in front of his two grandnieces, Alexus and Angelica. In affirming Darby’s

convictions on direct appeal, the Michigan Court of Appeals summarized the facts as follows:

           On March 25, 2013, two men robbed Stanley Sowa outside his home in Detroit.
           Sowa, who was 80 years old at the time of trial, was with his two grandnieces. As
           Sowa stopped on the sidewalk to pick up a bag of candy that one of his nieces had
           dropped, a man grabbed Sowa’s arm, wrestled him to the ground, and took his
           wallet from his pocket. Another man, with a silver-colored gun, shot Sowa in the
           head. Both men fled after the robbery. Although Sowa could not identify either of
           the two men, Sowa’s grandnieces both identified [Darby] as the gunman and
           Thomas1 as the man who wrestled with Sowa. One of the grandnieces also
           identified the two defendants in live lineups before trial.

           The prosecution presented other-acts evidence that [Darby] fired a gunshot in a
           similar robbery against a woman with a young child the following day[, on March
           26, 2013,] where he was accompanied by an unidentified associate. The court
           admitted the evidence over objection for its relevancy in establishing [Darby]’s
           scheme or plan and his identification as one of the persons who robbed Sowa, and
           to show [Darby]’s intent, specifically that he shot Sowa purposefully and not by
           accident. The court instructed the jury that this evidence was admitted and could
           be considered only against [Darby].

           Both defendants were arrested on March 27, 2013, after a vehicle occupied by three
           men crashed into a garage during a police chase. Officer Randolph Sturley
           identified both Thomas and [Darby] as passengers of the vehicle. Detroit Police
           Officer Andrew Berry testified that Thomas was arrested in the back yard of a home
           during a search for the men.

           Thomas testified at trial and denied any involvement in the charged robbery. He
           also denied being in the vehicle involved in the police chase, and testified that he
           was arrested in front of a home while walking to a gas station. Thomas denied
           being related to [Darby], and denied even knowing [Darby] before he and [Darby]
           were both charged with robbing Sowa.

People v. Darby, No. 317849, 2015 WL 3757506, at *1 (Mich. Ct. App. June 16, 2015). Darby’s

application for leave to appeal to the Michigan Supreme Court was denied. People v. Darby, 876

N.W.2d 542 (Mich. 2016).


           1
               The co-defendant’s name is Thomas Darby. The co-defendants claimed no relation to one
another.

                                                   -2-
No. 21-1001, Darby v. Brown


        Darby then sought habeas relief in federal court, filing an initial petition, after which he

was permitted to return to state court to exhaust several new claims (including the claim at issue

here) and, after exhausting the new claims in state court, filed an amended petition, the denial of

which he now appeals.

        In his state post-conviction motion, Darby argued that his trial counsel failed to effectively

address Angelica’s March 25th witness statement in which she described an assailant who had a

“beard.”2 See R. 21-2, PID 1592. Darby provided new evidence consisting of two Instagram

photographs—one posted to Darby’s Instagram account on the day of the robbery and one posted

three days before the robbery—that allegedly contradict Angelica’s description of Darby to police

as having a “beard.” See R. 21-2, PID 1583–84. Darby argued that these photographs were

relevant to his defense because Angelica described the gun-wielding assailant as a man with a

“beard,” but the two photographs showed that at the time of the robbery, Darby had only a small

amount of hair on his upper lip and chin—which he claimed was not a “a beard or noticeable facial

hair.”3 See id. at 1584. The first Instagram photo, dated March 22, 2013, appears to show Darby

clean-shaven. However, the second Instagram photo, dated March 25, 2013—the date of the

robbery and assault—appears to show a line of facial hair above Darby’s upper lip, and what

appears to be either hair growth or a very dark shadow under his chin.




        2
          Darby also argued that this newly discovered evidence supported a claim for actual innocence,
but the certificate of appealability does not include this claim.
        3
          In Darby’s later amended petition for habeas corpus, he adjusted his characterization of the two
photographs and stated that they described him as having “barely noticeable facial hair on the day of the
offense and two days before the offense.” R. 18, PID 1443 (emphasis added). Darby also acknowledged
in his habeas petition that the “two photographs . . . fairly mirror[ed] how he looked at his preliminary
examination hearing,” id., and characterized his facial hair on the day of the hearing as “on his chin and
above his top lip, and barely noticeable.” Id. at 1442.

                                                   -3-
No. 21-1001, Darby v. Brown


       In its opinion and order denying Darby’s post-conviction motion for relief from judgment,

the state circuit court rejected Darby’s claim that trial counsel was ineffective in failing to

investigate and introduce into evidence the photographs showing Darby allegedly without a beard.

After setting forth the two-part standard for determining ineffective assistance of counsel at trial,

articulated by the Supreme Court in Strickland v. Washington, 466 U.S. 668 (1984), the court

concluded:

       Based on the existing record, defendant is unable to demonstrate ineffective
       assistance of counsel. First, defendant is unable to demonstrate that trial counsel’s
       performance was deficient. As defendant’s previous arguments have all failed to
       meet the criteria set forth in MCR 6.508(D) to establish relief from judgment.
       Second, trial counsel cannot be found to be ineffective for failing to object to
       meritless arguments. In order to show prejudice, a defendant must show “a
       reasonable probability that, but for counsel’s unprofessional errors, the result of the
       proceeding would have been different.” This Court does not find the trial counsel’s
       alleged failure to investigate defendant’s Instagram page to find a picture of him
       without facial hair as outcome determinative. Furthermore, two days after the
       crime against the victim, Stanley Sowa, defendant was arrested and Detroit Police
       Officer Sturley recovered a silver handgun defendant had dropped, as he tried to
       escape, and defendant’s arrest photo clearly showed him with a mustache and a
       goatee. Moreover, the Instagram photo defendant purports to show him without
       any facial hair, upon closer inspection, actually shows defendant to have had a six
       o’clock shadow.

R. 21-1, PID 1518–19. Darby sought to appeal to the Michigan Court of Appeals and the Michigan

Supreme Court, but both denied leave to appeal in one-sentence orders. See People v. Darby, No.

347278 (Mich. Ct. App. Apr. 23, 2019), lv. denied, 934 N.W.2d 244 (Mich. 2019).

       Darby then returned to the district court and amended his habeas petition. The district court

denied relief, concluding that Darby had “not established that the [state] trial court unreasonably

applied Strickland when it found a lack of prejudice from counsel’s failure to discover and

introduce the photographs.” R. 26, PID 1782. Although the court agreed that the photographs

“would have demonstrated a disconnect between the eyewitness identifications of the assailant and

Darby’s appearance at the time of the offense,” it found that the “disconnect was fully presented

                                                -4-
No. 21-1001, Darby v. Brown


to the jury at trial even without the photographs” given that the prosecution “conceded during its

closing argument that the eyewitnesses described the assailant as having a full beard and that at

the time of the offense Darby may have had only hair under his chin and a mustache.” Id. at 1782–

83.

       The district court granted a certificate of appealability on the issue of ineffective assistance

of trial counsel “arising from the failure of Darby’s counsel to discover and introduce into evidence

the two photographs of Darby taken shortly before and after the robbery.” Id. at 1791.

                                                 II.

                                                 A.

       Under § 2254(d) of AEDPA, a district court may not disturb a state court’s ruling with

respect to any claim that was adjudicated on the merits unless the adjudication resulted in a

decision that:

       (1) was contrary to, or involved an unreasonable application of, clearly established
           Federal law, as determined by the Supreme Court of the United States; or

       (2) was based on an unreasonable determination of the facts in light of the evidence
           presented in the State court proceeding.

       “Under the ‘contrary to’ clause, a federal habeas court may grant the writ if the state court

arrives at a conclusion opposite to that reached by the Supreme court on a question of law” or “if

the state court decides a case differently than the Supreme Court has on a set of materially

indistinguishable facts.” Van Tran v. Colson, 764 F.3d 594, 604 (6th Cir. 2014) (quoting Williams

v. Taylor, 529 U.S. 362, 412–13 (2000)). “Under the ‘unreasonable application’ clause, a federal

habeas court may grant the writ if the state court identifies the correct governing legal principle

from the Supreme Court’s decisions but unreasonably applies that principle to the facts of the

petitioner’s case.” Moore v. Mitchell, 708 F.3d 760, 774–75 (6th Cir. 2013) (quoting Williams,


                                                 -5-
No. 21-1001, Darby v. Brown


529 U.S. at 413). Ultimately, “[t]he question under AEDPA is not whether a federal court believes

the state court’s determination was incorrect but whether that determination was unreasonable—a

substantially higher threshold.” Schriro v. Landrigan, 550 U.S. 465, 473 (2007).

       In determining whether the state court unreasonably applied federal law, we review “the

last state court to issue a reasoned opinion on the issue.” Hoffner v. Bradshaw, 622 F.3d 487, 505

(6th Cir. 2010). Darby raised his ineffective-assistance-of-counsel claim in his post-conviction

motion for relief from judgment. After the state trial court denied that motion, the Michigan Court

of Appeals and the Michigan Supreme Court both summarily denied his applications for leave to

appeal. Darby, No. 347278, lv. denied, 934 N.W.2d 244. Accordingly, because the state trial

court was “the last state court to issue a reasoned opinion” on Darby’s IATC claim, we review its

analysis. Hoffner, 622 F.3d at 505; Stermer v. Warren, 959 F.3d 704, 723 (6th Cir. 2020) (“Both

the Michigan Court of Appeals and the Michigan Supreme Court denied [the petitioner]’s claims

without a reasoned opinion. Thus, we must ‘look through’ to the state trial court’s decision to

determine [the reasoning of the higher courts].”).

                                                B.

       The Sixth Amendment guarantees criminal defendants the right to effective assistance of

counsel at trial. Beasley v. United States, 491 F.2d 687, 692 (6th Cir. 1974) (citing U.S. Const.

amend. VI). Darby claims that trial counsel’s failure to investigate and introduce the two

Instagram photos into evidence constituted a denial of his Sixth Amendment right to the effective

assistance of counsel. He argues that the photographs, which “show that Mr. Darby only had a

small amount of facial hair on his upper lip and chin and did not have a beard,” are “directly

contrary” to Angelica’s description of the assailant as “ha[ving] a beard.” Appellant’s Br. at 16.




                                                -6-
No. 21-1001, Darby v. Brown


This evidence, Darby says, “would have substantially undermined the prosecution’s ability to

identify him as the assailant.” Id.

       To establish that counsel rendered unconstitutionally ineffective assistance at trial, Darby

must demonstrate that 1) his “counsel’s performance was deficient”; and 2) “the deficient

performance prejudiced the defense.” Strickland, 466 U.S. at 687. Under this standard, “a court

must indulge a strong presumption that counsel’s conduct falls within the wide range of reasonable

professional assistance; that is, the defendant must overcome the presumption that, under the

circumstances, the challenged action might be considered sound trial strategy.” Id. at 689 (internal

quotations omitted). A defendant’s claim of ineffective assistance of counsel can fail on either

prong. See Nichols v. United States, 563 F.3d 240, 249 (6th Cir. 2009) (“[P]etitioner must satisfy

both prongs.”). Here, because Darby’s claim fails on the prejudice prong, we need not address the

deficiency prong. Strickland, 466 U.S. at 697 (“[A] court need not determine whether counsel’s

performance was deficient before examining the prejudice suffered by the defendant.”).

       To demonstrate prejudice, Darby must show that “there is a reasonable probability that, but

for counsel’s unprofessional errors, the result of the proceedings would have been different.” Id.

at 694. A “reasonable probability” is one that “undermine[s] confidence in the outcome.” Id. The

burden is on the petitioner to establish not merely that counsel’s errors created the possibility of

prejudice, but rather “that they worked to his actual and substantial disadvantage.” Murray v.

Carrier, 477 U.S. 478, 494 (1986) (internal quotations omitted). “The likelihood of a different

result must be substantial, not just conceivable.” Storey v. Vasbinder, 657 F.3d 372, 379 (6th Cir.

2011) (quoting Harrington v. Richter, 562 U.S. 86, 112 (6th Cir. 2011)). When analyzing

ineffective assistance claims, we consider “the totality of the evidence—both that adduced at trial,




                                                -7-
No. 21-1001, Darby v. Brown


and the evidence adduced in the habeas proceeding.” Towns v. Smith, 395 F.3d 251, 257 (6th Cir.

2005) (internal quotations omitted).

       When AEDPA deference applies to Strickland claims, “the question is not whether

counsel’s actions were reasonable. The question is whether there is any reasonable argument that

counsel satisfied Strickland’s deferential standard.” Hodges v. Colson, 727 F.3d 517, 534 (6th Cir.

2013) (quoting Harrington, 562 U.S. at 105).

                                               III.

       The parties dispute whether AEDPA’s deferential standard or Strickland’s de novo review

standard applies. Darby argues that the state court misapplied Strickland by unreasonably

elevating his burden from the proper standard of showing a “reasonable probability that,” but for

his counsel’s failure to discover and offer into evidence the Instagram photos, “the result of the

proceedings would have been different,” to a higher burden of showing that counsel’s error was

“outcome determinative.” Appellant’s Br. at 21–22; Strickland, 466 U.S. at 694. However, we

need not decide whether AEDPA deference applies in this case because, even under de novo

review, Darby cannot show that his trial counsel’s performance prejudiced his defense under

Strickland. 466 U.S. at 694.

                                                A.

       Although the two Instagram photographs were not mentioned or presented during Darby’s

trial, the question whether Darby had facial hair—and if so, whether his facial hair constituted a

“beard”—came up multiple times. During Darby’s counsel’s cross-examination of Angelica, the

following exchange took place:

       [Darby’s Counsel]: And you were very specific in your assertions that you – when
       the police officer asked you to describe the individual that had the gun, you were
       very specific in saying he had a beard, right?


                                                -8-
No. 21-1001, Darby v. Brown


        [Angelica]: I thought he had a beard.
        [Darby’s Counsel]: Is that what it says in your statement on [the] day that you saw
        this happen and you talked to the police? Didn’t you tell him the guy had a beard?
        [Angelica]: Yes.
        …
        [Darby’s Counsel]: [Handing Angelica a photo] That’s a picture of [a] photo line-
        up that you saw back on the 28th, right; about three days after this happened to your
        uncle?
        [Angelica]: Yes.
        …
        [Darby’s Counsel] And in fact, you picked out Michael [Darby], all the way in the
        back [of the lineup photograph]. He doesn’t have a beard, does he?
        [Angelica]: No.

R. 12-8, PID 625–28.

        The state introduced a photograph from Darby’s arrest report, taken at the precinct two

days after the robbery, in which Darby has noticeable facial hair under his chin and above his upper

lip. The authenticating witness—the police officer in charge of Darby’s case—described Darby

in the arrest photo as having “a goatee,” or “some mustache and a little bit [of hair] under the chin.”

Id. at 705–06. The word “goatee” was also used by Darby’s counsel to describe Darby’s facial

hair on the day of trial while eliciting testimony from Alexus that Darby had a “goatee” on that

day. Id. at 595 (“Isn’t it fact that [this] gentlemen has a goatee, right; that gentleman there, right?”

“Yes.”).

        Later, in closing arguments and rebuttal, Darby’s counsel and the prosecutor argued their

own characterizations of Darby’s facial hair, in light of Angelica’s description in the police report:

        Prosecutor Closing Argument:

        You’re also going to see that every single one of [the men in the lineup from which
        Angelica identified Darby to the police] has facial hair of some sort. None of them
        are cleaned [sic] shaven. Now Michael Darby is at the end, the last guy. And the
        picture is darkened and you can’t really see very well. But you are going to be

                                                  -9-
No. 21-1001, Darby v. Brown


       given the arrest record which we had admitted into evidence as Exhibit Number 7.
       It shows Michael Darby and his arrest date which was March 27th. And this is it.
       You’ll see a little picture of him, but you can clearly see he has a mustache and he
       has hair under his chin. And the written word here says, it’s a goatee.

       Now Angelica didn’t know the word goatee. She’s 11 years old. She’s a girl. She
       doesn’t know the word goatee. She describes it as a beard. Well, he does have
       facial hair under his chin. A lot of people would call that a beard if they don’t know
       the word goatee. But she’s not wrong about that.

R. 12-10, PID 995–96

       Defense Counsel Closing Argument:

       Also the perpetrator that occurred in this case on March 25th, the issue was an
       important description. He had a beard. He’s an 18 year old kid. A light complected
       18 year old kid. There’s no possible way that this kid can grow a beard. Yet, three
       witnesses all said that guy who had the gun, he had a beard. It’s physically
       impossible.

Id. at PID 1011.

       Prosecutor Closing Rebuttal:

       So [Darby’s counsel] tells you that it’s physically impossible for an 18 year old to
       grow a beard. I don’t know if it is or isn’t. But no one ever said Michael Darby
       had a beard like [Darby’s counsel] is referring to. And you know from an exhibit I
       showed you earlier, he has facial hair. He has hair under his chin. He has a
       mustache. No one ever asked [A]lex[i]s or Angelica [to] describe this beard. How
       would you define beard. So when someone has hair under their face, under their
       chin, it’s not uncommon for someone to refer to that as a beard. And clearly Mr.
       Darby, Michael Darby had that. The pictures showed that he did . . . .

Id. at PID 1028–29.

                                                 B.

       Darby argues that his trial counsel was ineffective for “failing to discover and introduce

into evidence the two photographs which show that Mr. Darby only had a small amount of facial

hair on his upper lip and chin and did not have a beard,” and that this failure prejudiced him because

the photographs “would have substantially undermined the prosecution’s ability to identify him as

the assailant” given that “identification [is] the critical issue.” Appellant’s Br. at 15–16. But
                                                -10-
No. 21-1001, Darby v. Brown


Darby has not shown that the two photographs would have meaningfully impacted his trial in any

way, let alone “substantially undermined” the prosecution’s case. The jury had Darby’s arrest

photograph from two days after the robbery and assault. And Darby’s counsel stated in front of

the jury that Darby had a “goatee” on the day of trial. R. 12-8, PID 595. This is consistent with

the hair growth that can be seen on Darby’s face in the Instagram photo from the day of the assault

that he says should have been introduced into evidence. Thus, even without the two photographs,

the jury had a visual reference point and description when they considered Darby’s counsel’s

argument that Darby’s facial hair was too insignificant to be called a “beard.” See id. at 625–28;

R. 12-10, PID 1011.

       The jury also heard the prosecutor acknowledge that Darby’s facial hair—what the

prosecutor referred to as a “goatee”—was arguably not a beard. R. 12-10, PID 995–996. Finally,

and critically, the jury heard Darby’s counsel elicit from Angelica—the witness who described the

assailant as “beard[ed]” and who ultimately identified Darby in a police lineup—a concession that

Darby “doesn’t have a beard.” R. 12-8, PID 628. This concession from a key eyewitness that the

word “beard” may not have applied to Darby’s facial hair, together with the photographs that were

admitted and the extensive argument of counsel about what constitutes a “beard,” was sufficient

to inform the jury of the scant nature of Darby’s facial hair, the imprecision of Angelica’s

description in the police report, and the fact that Angelica did not consider Darby’s facial hair to

be a “beard.”

       It is not clear what, if anything, the photographs would have added to the jury’s observation

of Darby during trial and the concessions made by Angelica and the prosecutor regarding the use

of the term “beard.” We cannot find prejudice in counsel’s failure to present additional evidence

when the evidence “would have added nothing of value.” See Bobby v. Van Hook, 558 U.S. 4, 12


                                               -11-
No. 21-1001, Darby v. Brown


(2009) (concluding that counsel’s failure to interview extended relatives in order to better help

“narrate the true story of [the defendant’s] childhood experiences” was not prejudicial because the

witnesses would have adduced only “minor additional details”).

       Additionally, Darby does not address the probative value of the two photographs when

viewed in light of the additional evidence presented against him. We must address the “totality of

the evidence” when analyzing prejudice claims on habeas, Towns, 395 F.3d at 257, and here there

was significant additional evidence suggesting that Darby committed the offenses of which he was

convicted. Darby does not account for the fact that, even if Angelica’s description of the bearded

man to the police was imprecise or inaccurate, she still identified him in a police lineup several

days after the assault. Darby, 2015 WL 3757506, at *1. Nor does Darby address the likely effect

of the photographs when considered in light of his possession of a silver handgun when arrested—

which matched Angelica’s description in the police report, id.—or the weight of the photographs

in light of the other-acts evidence suggesting that he had a modus operandi in armed and

accompliced robberies. See id.

       In short, the photographs did not actually refute the prosecution’s witness-identification

evidence or undermine the weight of the other evidence against Darby. At best, they would have

provided cumulative support for a theory that was already made clear to the jury. “Courts have

routinely found no prejudice where there exists [inculpatory] evidence other than that which the

potential evidence would have contradicted and the defendant’s proposed evidence would not

directly refute the prosecution’s.” Fitchett v. Perry, 644 F. App’x 485, 492–93 (6th Cir. 2016)

(concluding that counsel’s failure to cross-examine two character witnesses did not prejudice the

defendant because, even had the witnesses testified, they could not actually “corroborate [the




                                               -12-
No. 21-1001, Darby v. Brown


defendant’s] account of the altercation” and “would not have contradicted the other evidence that

helped to convict [him]”).

                                              IV.

       Because Darby has not shown that counsel’s failure to discover and offer the two Instagram

photographs into evidence prejudiced his defense, we AFFIRM.




                                              -13-